United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
FEDERAL JUDICIARY, ADMINISTRATIVE
OFFICE OF THE U.S. COURTS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-437
Issued: November 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant filed a timely appeal from a November 4, 2009 Office of
Workers’ Compensation Programs’ schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established permanent impairment to his left leg related to
his accepted November 7, 1997 work injury.
FACTUAL HISTORY
This case has previously been before the Board. In a November 12, 2004 decision, the
Board affirmed a December 12, 2003 Office decision finding that appellant failed to establish a
recurrence of disability on or after January 12, 1998 causally related to his accepted November 7,
1997 employment-related lumbar sprain.1 The Board found that the March 24, 2001 nonwork1

Docket No. 04-1057 (issued November 12, 2004).

related motor vehicle accident was a separate, independent intervening factor that was not
compensable. It also found that appellant submitted no rationalized medical evidence to
substantiate that his current spinal conditions or his disc herniation at the L2-3 level, which
necessitated back surgeries of November 9, 2001 and May 12, 2003, were causally related to the
November 7, 1997 employment injury. The facts of the case as set forth in the Board’s prior
decision are hereby incorporated by reference.
On February 13, 2009 appellant filed a Form CA-7 claim for a schedule award.
In a March 30, 2009 letter, the Office advised appellant that his request for a schedule
award could not be processed as no evidence had been submitted to support that he sustained any
permanent impairment as a result of his accepted lumbar strain. It advised him that schedule
awards may not be paid for impairment to the back, but could be paid for impairment of the
lower extremities. The Office requested that appellant provide a current well-rationalized report
from his physician which provided an opinion on permanent impairment in accordance with the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). A permanent impairment worksheet for the lower extremity was
attached.
On May 11, 2009 the Office received an April 21, 2009 letter from Dr. Timothy Morley,
an osteopath, addressed to appellant’s attorney. Dr. Morley advised that he had examined
appellant and noted significant disc pathology with fractures of the spine. Counsel was
requested to contact Dr. Morley to discuss the case.
By decision dated May 11, 2009, the Office denied appellant’s schedule award claim. It
found the evidence insufficient to establish permanent impairment due to the accepted lumbar
spine.
In a May 14, 2009 letter, appellant’s attorney requested a telephonic hearing, which was
held on September 10, 2009. Appellant testified that he experienced symptoms of weakness and
numbness prior to his nonwork-related motor vehicle accidents, which magnified the situation.
He testified that his physical therapist told him that his pain and discomfort were from his
workers’ compensation injury. The employing establishment did not provide any comments to
the hearing transcript.
In an August 12, 2009 report, Dr. Stuart J. Goodman, a Board-certified neurologist, noted
the history of appellant’s November 7, 1997 work injury and discussed appellant’s medical
treatment and surgical history beginning in 2000 for complaints of low back pain. He presented
findings on examination. Dr. Goodman opined that appellant has a chronic persistent permanent
low back injury, predominantly involving the left lower extremity at L5 dermatome for which
appellant underwent two major surgeries, one on May 12, 2003 and a subsequent surgical
procedure to correct a secondary scoliosis. Under the A.M.A., Guides, Dr. Goodman opined that
appellant had 15 percent permanent impairment of the left lower extremity. He assigned
appellant a Class 3 under Table 17.4, page 570. Dr. Goodman indicated that Figure 17.2 resulted
in a class diagnosis number four after calculations. He assessed a grade modifier of four under
Table 17.7, page 576 and under Table 17.10, page 582, assigned an impairment class of three.

2

Dr. Goodman also stated that appellant reached maximum medical improvement one year after
his last spine surgery.
By decision dated November 4, 2009, an Office hearing representative affirmed the
Office’s prior decision denying appellant’s schedule award claim.
LEGAL PRECEDENT
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.2
Section 8107 of the Federal Employees’ Compensation Act3 provides schedule awards
for the loss or loss of use of specified members, organs or functions of the body. Such loss or
loss of use is known as permanent impairment. No schedule award is payable for a member,
function or organ of the body not specified in the Act or regulations.4 Because neither the Act
nor the regulations authorize a schedule award for the permanent impairment of the spine, neck
or back,5 no claimant is entitled to such an award.6 However, because the specified members
include the upper and lower limbs, a claimant may be entitled to a schedule award for permanent
impairment to a limb even though the cause of the impairment originated in the spine.7
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
The A.M.A., Guides has been adopted by the Office as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.9 Effective May 1, 2009, the

2

Veronica Williams, 56 ECAB 367 (2005).

3

5 U.S.C. § 8107.

4

William Edwin Muir, 27 ECAB 579 (1976).

5

The Act itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

6

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

7

Rozella L. Skinner, 37 ECAB 398 (1986).

8

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

Office began using the sixth edition of the A.M.A., Guides published in 2008 to calculate
schedule awards.10
ANALYSIS
The Board finds that the Office properly denied appellant’s claim for a schedule award.
Dr. Goodman’s August 12, 2009 report does not establish that appellant’s left lower
extremity impairment was due to his November 7, 1997 work injury, accepted for a lumbar
sprain. He did not provide a sufficient medical opinion establishing such a relationship.
Dr. Goodman fails to provide a clear opinion on causal relationship. He stated that he primarily
reviewed records related to appellant’s treatment in 2001 and 2003, when appellant underwent
lumbar commentaries at L2-3, only in passing, did the physician note that appellant related an
injury on November 7, 1997.11 However, Dr. Goodman did not indicate any awareness that the
only accepted condition at that time was a lumbar sprain. He did not address any of appellant’s
nonwork-related motor vehicle accidents.12 The Board’s prior decision found that appellant’s
March 24, 2001 nonwork-related motor vehicle accident was a separate, independent intervening
factor and there was no evidence to substantiate that appellant’s current spinal conditions or his
disc herniation at the L2-3 level, which necessitated the two back surgeries, were causally related
to the November 7, 1997 employment injury. Dr. Goodman did not otherwise explain how the
accepted lumbar sprain would cause permanent impairment or address his impairment rating in
relation to appellant’s nonaccepted back injuries. Therefore, his opinion is insufficient to
establish that appellant’s 1997 lumbar sprain caused or contributed to any permanent impairment
to his left leg.
It is well established that a claimant is not entitled to a schedule award unless there is
medical evidence establishing that the accepted condition caused permanent impairment to the
scheduled member.13 It must be established that the accepted condition of lumbar strain resulted
in permanent impairment before appellant is eligible for a schedule award. Appellant has not
submitted sufficient medical opinion evidence to establish that his accepted lumbar sprain
resulted in any permanent impairment. He has not met his burden of proof to establish that he is
entitled to a schedule award.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
11

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).
13

See Thomas P. Lavin, 57 ECAB 353 (2006).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he is
entitled to a schedule award in connection with his accepted claim.
ORDER
IT IS HEREBY ORDERED THAT the November 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

